Citation Nr: 1328318	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  11-04 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1992 to January 1996.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 
2010 rating decision of the Newark, New Jersey, Department 
of Veterans Affairs (VA) Regional Office (RO).  In June 
2011, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is associated with 
the record.  


FINDINGS OF FACT

1.  It is not shown that the Veteran has, or during the 
pendency of this claim has had, a hearing loss disability of 
either ear by VA standards.

2.  It is reasonably shown that the Veteran's tinnitus 
became manifest in service and has persisted.


CONCLUSION OF LAW

1. Service connection for bilateral hearing loss disability 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.385 (2012). 
 
2. Service connection for tinnitus is warranted.  38 
U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2012). 

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 
 
The VCAA, in part, describes VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA 
notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 
1311 (Fed. Cir. 2007).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claims prior to their initial 
adjudication.  A March 2010 letter explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing, and also informed him of 
disability rating and effective date criteria.  He has had 
ample opportunity to respond/supplement the record, and has 
not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO 
arranged for a VA examination (with audiometric studies) in 
May 2010.  This examination is adequate for rating purposes; 
the examiner expressed familiarity with the pertinent 
medical history and the examination was in accordance with 
regulatory guidelines, and included all findings needed for 
proper adjudication of the claims.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).  The Board finds that the record as 
it stands includes adequate competent evidence to allow the 
Board to decide these matters, and that no further 
development of the evidentiary record is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not 
identified any evidence that remains outstanding.  VA's duty 
to assist is met.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that all of the evidence in the 
Veteran's claims file and in Virtual VA (VA's electronic 
data storage system), with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. 
West, 218 F.3d 1378-1380-81 (Fed. Cir. 2000).  Hence, the 
Board will summarize the relevant evidence as appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, as to the claims. 
 
Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d). 
 
Certain chronic diseases (including organic diseases of the 
nervous system, to include sensorineural hearing loss 
(SNHL)) may be service connected on a presumptive basis if 
manifested to a compensable degree in a specified period of 
time postservice (one year for organic diseases of the 
nervous system).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 
 
In order to establish service connection for a claimed 
disability, there must be evidence of (1) a current 
disability; (2) evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  The determination as to 
whether these requirements are met is based on an analysis 
of all the evidence of record and an evaluation of its 
credibility and probative value.  38 C.F.R. § 3.303(a); 
Baldwin v. West, 13 Vet. App. 1 (1999). 
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994). 
 
Lay evidence may be competent evidence to establish 
incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, 
Cir. 2009).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  However, competent medical evidence is 
necessary where the determinative question is one requiring 
medical knowledge.   
 
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a layperson.  38 C.F.R. § 
3.159(a)(2). 
 
When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  
 Bilateral Hearing Loss 
 
Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by the VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  38 C.F.R. § 4.85 outlines guidelines for the conduct 
of hearing acuity evaluations. 
 
The Veteran's DD Form 214 reflects that his military 
occupational specialty (MOS) in service was supply 
administration and operations clerk.  At the June 2011 
Travel Board hearing, he testified that he worked on the 
flight line without ear protection.  His STRs indicate 
regular audiometric testing intended for Veterans who are 
exposed to hazardous levels of noise in service.  Based on 
the evidence of record the Board concedes that the Veteran 
was exposed to hazardous noise levels in service. 
  
On March 1991 service enlistment examination audiometry, 
puretone thresholds, in decibels, were: 
 



HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
0
0
5
5
0

On January 1992 reference audiometry, puretone thresholds, 
in decibels, were: 
 



HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
5
10
5
LEFT
5
5
0
5
0

On February 1994 hearing conservation audiometry and medical 
examination, puretone thresholds, in decibels, were: 
 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
10
LEFT
10
5
5
10
10

On February 1995 hearing conservation audiometry, puretone 
thresholds, in decibels, were: 
 



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
5
LEFT
5
10
5
5
10

On the Veteran's July 1995 exit examination, the examiner 
reported the audiometry results from the February 1995 
hearing conservation examination and did not conduct 
additional audiometric testing.

On October 2001 postservice audiometry, puretone thresholds, 
in decibels, were: 
 



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
5
LEFT
0
5
0
5
0

Speech recognition ability was not recorded on any of the 
audiometric examinations conducted by the military.

On April 2010 audiological evaluation at a VA clinic, the 
Veteran's hearing was noted to be normal, with speech 
recognition excellent (right ear) to good (left ear).
On May 2010 VA audiological examination, puretone 
thresholds, in decibels, were: 
 



HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
15
LEFT
0
5
0
5
0

Speech recognition was 94 percent in each ears.  The 
examiner reviewed the audiogram from the prior month and 
observed that it showed that the Veteran's hearing was 
within normal limits.  

While the Veteran has reported a perception of decreased 
hearing acuity, and VA treatment records note his subjective 
complaints of hearing loss, to substantiate a claim of 
service connection for a hearing loss disability, it must be 
shown that the Veteran has such disability (as defined in 38 
C.F.R. § 3.385) by testing as outlined in 38 C.F.R. § 4.85.  
At no time since the Veteran filed his claim of service 
connection for bilateral hearing loss is he shown to have 
had audiometric findings for either ear that meet the 
definition of a hearing loss disability in § 3.385.  

As it is not shown that the Veteran has (or during the 
pendency of this claim/appeal has had) a bilateral hearing 
loss disability in either ear, the threshold requirement for 
substantiating a claim of service connection for such 
disability is not met.  Without competent evidence of 
hearing loss that meets the criteria of 38 C.F.R. § 3.385, 
there is no valid claim of service connection for hearing 
loss disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The preponderance of the evidence is against 
this claim; therefore, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The claim 
must be denied. 

Tinnitus 
 
The Veteran claims that he has tinnitus that had its onset 
in service.  It is not in dispute that he has tinnitus; the 
medical evidence of record documents his complaints of such, 
and tinnitus is a disability capable of lay observation (by 
the person experiencing it).  See Charles v. Principi, 16 
Vet. App. 370, 374 (2002).  The Board finds no reason to 
question the Veteran's accounts that he experiences ringing 
in his ears.  Furthermore, it is conceded (see above) that 
he was exposed to hazardous noise levels in service.

What remains necessary to substantiate the claim of service 
connection for tinnitus is evidence of a nexus between such 
disability and the Veteran's service/exposure to noise 
trauma therein.  Against the Veteran's claim is the report 
of a May 2010 VA audiological evaluation, when the examiner 
noted that because there were no complaints of tinnitus 
noted in the Veteran's STRs, and in the absence of a current 
hearing disability, "there is little basis for concluding 
that tinnitus is related to military service."  However, 
this opinion does not acknowledge the Veteran's lay accounts 
of tinnitus onset in service and continuity since.  The 
Board cannot discount such lay evidence of a nexus.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
 
The Board finds that the competent evidence of record 
reasonably supports the Veteran's allegation that his 
tinnitus became manifest in service, and has persisted 
since.  While there are no complaints of, or treatment for, 
tinnitus noted in his STRs, the Board observes that ringing 
or buzzing in the ears, while annoying, might not be a 
complaint that is readily reported.  Additionally, the 
Veteran submitted statements from his wife and mother 
attesting to his complaints of tinnitus beginning in 
service.  The Veteran's mother reported that he has 
complained of tinnitus symptoms since his 1996 separation 
from service.  His wife relates that he has complained of 
tinnitus symptoms since they met in 2002, and that he has 
consistently indicated that said symptoms began during his 
active service.  

As the Board finds no reason to question the credibility of 
the Veteran's accounts, or those of his family members, 
these statements and testimony are competent evidence to 
establish that his tinnitus began in service and has been 
present since.  See Buchanan, 451 F.3d at 1337. 
 
Accordingly, the record reasonably supports the Veteran's 
claim.  Service connection for tinnitus is warranted.
ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


